DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 12-15 and 17-22, drawn to a method of characterizing a container, classified in G01N 29/09.
II. Claims 36 and 37, drawn to a method for characterizing a fluid within a container, classified in G01N 29/028.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require either the plurality of recesses, grooves, or protrusions of the container of the subcombination.  The subcombination has separate utility such as being utilized as system of sorting or soring specific chemicals and/or objects.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Ryan Duebner (Reg. 73,595) on 23 February 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 12-15 and 17-22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 36 and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Please note that as the elected invention was prosecuted by original presentation in parent application 15/289692, the claims are subject to double patenting rejections should such apply.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15 and 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-15 and 17-22 are rejected as being indefinite as the phrase “configured to receive an acoustic signal”, found on lines 5-6 of claim 12, is indefinite. How is the bottom of the container modified, or “configured” to receive an acoustic signal? Are there special properties or features of the bottom that allows it to “receive” an acoustic signal? And does the bottom really “receive” the acoustic signal as the acoustic signal passes through the bottom to the other side? The bottom doesn’t capture the acoustic signal, such as an acoustic receiver does, in order to produce an electrical signal representative of the acoustic signal. So how is the acoustic signal received as claimed? Claims 13-15 and 17-22 are rejected as they fail to correct the problems of claim 12 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-15 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited ELLSON (US 2015/0196904 A1) in view of Applicant Greelish (US 2005/0092091 A1) and Applicant cited Clouse, III et al. (US 5,608,199) (hereafter Clouse, III).
The applied ELLSON reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 
With regards to claim 12, ELLSON discloses a method of characterizing a container (100) configured to hold a fluid, the method comprising: providing the container (Figure 2), the container comprising: at least one vertical sidewall (211); and a bottom (206) coupled to the at least one vertical sidewall (211, Figures), the bottom being configured to receive an acoustic signal (Figure 2, paragraphs [0033] – [00335]), the bottom (206) including a thickness selected such that the container is identifiable based on a time of flight of the acoustic signal through the bottom (paragraphs [0029] and [0034] – [0035]) in order to identify the container; transmitting an acoustic signal through the bottom (206, Figure 2), the plurality of varying thicknesses providing a plurality of times of flight of the acoustic signal through the bottom (206); and receiving a reflection of the transmitted acoustic signal (paragraphs [0033]- [0034]) and identifying the container being tested.
ELLSON discloses the claimed invention with the exception of the bottom including a plurality of recesses, grooves, or protrusions thereon or therein so as to provide a plurality of times of flight of the acoustic signal through the bottom and characterizing an acoustic impedance of the container based on the reflection.
Greelish teaches using acoustically readable elements, including a binary signature bar code element (abstract, Figures 9 and 10, paragraph [0054]) having alternating bars (protrusions) interspersed with acoustic deadening material to identify a coupon attached to an element to be tested (paragraphs [0054] and [0068] – [0069]).
Clouse, III teaches in column 2 line 65 – column 3 line 20 coding a tag with plates of differing thicknesses arranged to as to encode at least identification information in a specific discernable order. Clouse, III further discloses utilizing an ultrasonic thickness transducer to scan across the tag and recording the variations in the plate thicknesses so that a microprocessor can determine the coded information from the ultrasonically measured varying thicknesses, including correlating the measured information to previously recorded identification codes and material characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify ELLSON to include a plurality of recesses, grooves, or protrusions thereon or therein so as to provide a plurality of flight of the acoustical signal through the bottom of the Greelish and Clouse, III teach that a plurality of flight of an acoustic signal through a barcode or tag can be utilized to encode information specific to the item bearing the barcode/tag, including material characteristics which can include acoustic impedance of the container, and ELLSON discloses the use of many other patterns or acoustically distinguishable features to suit the number of wells.
With regards to claim 13, ELLSON discloses retrieving from a computer-readable medium (242) a value characterizing a thickness of the bottom based on the reflection in paragraph [0029].
ELLSON discloses the claimed invention with the exception of the characterizing the acoustic impedance of the container being based on the retrieved value characterizing the thickness of the bottom.
Clouse, III teaches in column 2 line 65 – column 3 line 20 coding a tag with plates of differing thicknesses arranged to as to encode at least identification information in a specific discernable order. Clouse, III further discloses utilizing an ultrasonic thickness transducer to scan across the tag and recording the variations in the plate thicknesses so that a microprocessor can determine the coded information from the ultrasonically measured varying thicknesses, including correlating the measured information to previously recorded identification codes and material characteristics.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify ELLSON to include the characterization of an acoustic impedance of the container with the controller as both Clouse, III teaches that a plurality of flight of an acoustic signal through a barcode or tag can be utilized to encode information specific to the item bearing the barcode/tag, including material characteristics which can include acoustic impedance of the container, and ELLSON discloses the use of many other patterns or acoustically distinguishable features to suit the number of wells.
With regards to claim 14, ELLSON discloses the claimed invention with the exception of a first subset of the plurality of recesses, grooves, or protrusions includes a first depth providing a first time of flight of the acoustic signal, and wherein a second subset of the plurality of recesses, grooves or protrusions includes a second depth providing a second time of flight of the acoustic signal, the first depth being different from the second depth.
Greelish teaches in Figures 9 and 10 and paragraphs [0054] and [0068]-[0069] using varying thicknesses of bars to encode a binary signature bar code element.
Clouse, III teaches in column 2 line 65 – column 3 line 20 coding a tag with plates of differing thicknesses arranged to as to encode at least identification information in a specific discernable order. Clouse, III further discloses utilizing an ultrasonic thickness transducer to scan across the tag and recording the variations in the plate thicknesses so that a microprocessor can determine the coded information from the ultrasonically measured varying thicknesses.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify ELLSON to include a first subset providing a first time of flight and a second subset including a second time of flight as both Greelish and Clouse, III teach that the differing times of flight of an acoustic signal through a particular section of the barcode or tag can be utilized to encode information specific to the item bearing the barcode/tag.
With regards to claim 15, ELLSON discloses the claimed invention with the exception of a first one of the plurality of recesses, grooves, or protrusions includes a different length, aspect ratio, or depth than a second one of the plurality of recesses, grooves, or protrusions.
Greelish teaches in Figures 9 and 10 and paragraphs [0054] and [0068]-[0069] using varying thicknesses (or depths) of bars to encode a binary signature bar code element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify ELLSON to include a different length, aspect ratio, or depth to the plurality of recesses, grooves, and protrusions to provide a plurality of flight of the acoustical signal through the bottom of the container as both Greelish and Clouse, III teach that a plurality of flight of an acoustic signal through a barcode or tag can be utilized to encode information specific to the item bearing the barcode/tag.
With regards to claim 18, ELLSON teaches a plurality of recesses, grooves, or protrusions being configured so as to be located outside of an acoustic path between the fluid and an acoustic transducer generating the acoustic signal, the plurality of recesses, grooves, or protrusions being identifying marks to be read by a sensor from the side, including a light or regular electrical bar code reader.
With regards to claim 19, ELLSON teaches at paragraph [0035] having the varying thicknesses found on the bottom being located along and within an acoustic path between the fluid and an acoustic transducer generating the acoustic signal (Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the plurality of recesses, grooves, or protrusions within the acoustic path between the fluid and an acoustic transducer generating the acoustic signal as ELLSON teaches the advantages of having the coded sections (varying thickness, etc.) of the container 
With regards to claim 20, ELLSON discloses the container including a multiwell plate (multiple reservoirs, paragraph [0029]), a vertical sidewall of the at least one vertical sidewall and the bottom corresponding to a single well of the multiwall plate (Figure 2, paragraph [0029]).
With regards to claim 21, ELLSON teaches the sidewall and the bottom include a plastic (polymer) in paragraph [0032].
With regards to claim 22, ELLSON discloses the claimed invention with the exception of the plastic being specifically selected from the group consisting of cyclic olefin polymer, cyclic olefin copolymer, polypropylene, and polystyrene.
It would have been obvious to one of ordinary skill in the art at the time of filing to select the material (or plastic) of the container to selected from the group listed as ELLSON teaches in paragraph [0032] selecting the material of the container to be compatible with the fluid or fluids intended to be contained within the reservoirs and one of ordinary skill in the art would select a material from the recited group should such a material be compatible with fluid to be contained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 and 17-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,766,027. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the hydrophobic region and its function from the patented claims is obvious to one of ordinary skill in the art. Furthermore, it has been held by the courts that the elimination of an element and its function is not a patentable invention. Please see In re Karlson, 136 USPQ 184 (CCPA 1963), In re Wilson, 153 USPQ 740 (CCPA 1967), and Ex part Rainu, 168 USPQ 375 (PTO Bd. of App. 1969).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855